AMENDMENT TO THE AMENDED AND RESTATED FUND ACCOUNTING AND COMPLIANCE ADMINISTRATION AGREEMENT May 21, This amendment to the Amended and Restated Fund Accounting and Compliance Administration Agreement between the Hillman Capital Management Investment Trust, a Delaware statutory trust (“Trust”), and The Nottingham Management Company d/b/a The Nottingham Company, a North Carolina corporation (“Administrator”), is made and entered into as of the date first written above. WHEREAS, the parties entered into the Amended and Restated Fund Accounting and Compliance Administration Agreement on March 27, 2001, pursuant to which the Trust retained the Administrator to provide certain administrative services to the Trust in the manner and on the terms set forth therein; and WHEREAS, the parties wish to amend the Amended and Restated Fund Accounting and Compliance Administration Agreement in order to revise the provisions regarding its duration, termination, and related compensation; and WHEREAS, Section 14 of the Amended and Restated Fund Accounting and Compliance Administration Agreement allows for its amendment by a written instrument. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and intending to be legally bound, the parties agree as follows: 1. Duration and Termination.Section 11 of the Amended and Restated Fund Accounting and Compliance Administration Agreement is hereby modified and amended to read as follows: Duration and Termination of this Agreement.This Agreement shall continue in full force and effect unless terminated as provided in this section.This
